 1
 2
 3
 4
 5
 6
 7
 8                        UNITED STATES DISTRICT COURT
 9                      SOUTHERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                     Case No.: 19CR4745-JAH
12                                Plaintiff,
                                                   JUDGMENT AND ORDER
13   v.                                            GRANTING MOTION TO DISMISS
                                                   INDICTMENT
14   CARLOS HERNANDEZ-GARCIA,
15                               Defendant.
16
17        Upon motion by the United States and for good cause shown, IT IS HEREBY
18   ORDERED this case be DISMISSED without prejudice.
19        IT SO ORDERED.
20
21
22
23
24   DATED:    January 8, 2020
25                                             _________________________________
26                                             JOHN A. HOUSTON
                                               United States District Judge
27
28

                                               1
                                                                            19CR4745-JAH
